DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-27 are pending and being examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim 1-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2006/0034842, Adams et al, published February 16, 2006; in view of Wardley et al (Breast Cancer Research and Treatment, 2006, 100:S101-S102, Abstract #2063); Raff et al (Clinical Breast Cancer, 2004, 4:420-427); Burris III et al (Seminars in Oncology, 2001, 28:Suppl 3:38-44); Walshe et al (Clinical Breast Cancer, 2006, 6:535-539); Harries and Smith (Endocrine-Related Cancer, 2002, 9:75-85); Nahta et al (Cancer Research, 2004, 64:2343-2346); and Attard et al (British Journal of Cancer, 2007, 97:1338-1343).
Adams et al teach a method for the treatment of HER2-overexpressing metastatic breast cancer (MBC) in a human patient, comprising administering a combination of trastuzumab, pertuzumab, and a taxane such as paclitaxel or docetaxel ([abstract; [259-260]; [280]; [368-369]; Example 11; [366-369]; claims 1-20), further comprising administering another therapeutic agent including a different HER antibody, chemotherapeutic agent, or anti-angiogenic agent ([279-280]; [365]); wherein the antibodies can be fragments, intact, or human ([142-148]); wherein a HER2 antibody can be co-administered, simultaneously or consecutively, administered with other therapeutic agents ([277-278]; claims 14-16 and 18-20); wherein combined therapy with trastuzumab and pertuzumab is synergistic ([278]). 
Adams et al does not teach:
the patient did not receive prior chemotherapy or prior anti-HER2 therapy for their metastatic breast cancer;
that trastuzumab is administered before pertuzumab and taxane; and
that the method increases progression free survival or overall survival relative to administration of trastuzumab and docetaxel in the absence of pertuzumab.
Wardley et al teach clinically treating HER2-overexpressing MBC patients comprising administering to the patients trastuzumab in combination with docetaxel, wherein trastuzumab was administered as an 8 mg/kg loading dose, followed by administration of trastuzumab at 6 mg/kg and docetaxel every three weeks; wherein the treatment was 1st line therapy for the patients, meaning they were previously untreated.
Raff et al also teach treating HER2-overexpressing MBC patients comprising administering a combination of intravenous trastuzumab and docetaxel, wherein some patients treated did not have any prior treatment regimens for metastatic disease (Table 1; p. 422, col. 2, third paragraph; p. 424, col. 2, second paragraph); wherein overall survival and progression-free survival increased for patients receiving the combined therapy relative to patients receiving docetaxel alone (Figures 1 and 2).
Burris et al summarize several clinical trials treating HER2-overexpressing MBC with combined trastuzumab and docetaxel (Table 1), including one where patients did not receive prior treatment regimens for the MBC (Table 1, 4th and 5th trials from top; p. 43, col. 1). Burris et al teach motivation to combine at least trastuzumab with docetaxel therapy in HER2+ MBC including: 1) it is already established that docetaxel is highly active chemotherapeutic agent in MBC, both in 1st- and 2nd-line therapy of metastatic disease and even in the difficult to treat cases of anthracycline-resistant disease (p. 40, col. 1); 2) taxane paclitaxel combined with trastuzumab was already demonstrated to improve response rates, time to progression, and survival (p. 40, col. 1-2); and 3) preclinical studies demonstrated that the combination of docetaxel and trastuzumab results in synergistic cytotoxic activity in vitro and in vivo (p. 40, col. 1).
Harries and Smith teach that preclinical studies demonstrated the synergy between docetaxel and trasuzumab as greater than that seen with paclitaxel. A clinical trial combined trastuzumab standard does (4mg/kg loading dose followed by 2 mg/kg weekly thereafter) together with docetaxel three weekly as first or second line treatment for patients with HER2-overexpressing MBC. Patients were treated with a median of 6 cycles with a response rate of 45%. Another clinical trial combining trastuzumab  + docetaxel demonstrated a response rate of 63% rising to 73% in patients staining at 3+ by IHC for HER2 expression (p. 80, col. 2 to p. 81, col. 1). Harries and Smith teach that cardiotoxicity was seen when patients were treated with anthracyclines and trastuzumab which led investigators to try combining trastuzumab with less toxic chemotherapy such as docetaxel. A clinical trial treating patients with docetaxel and trastuzumab demonstrated no increase in toxicity above that expected for the combination therapy agents, and importantly cardiac dysfunction was found to be minimal (p. 81, col. 1). Harries and Smith teach the known newer schedules for trastuzumab administration of a loading dose of 8 mg/kg followed by a three-weekly dose of 6 mg/kg that have similar pharmacokinetics to the conventional 4 mg/kg loading dose followed by 2 mg/kg weekly (p. 82, col. 1-2).
Walshe et al teach treating HER2-overexpressing MBC patients comprising administering to the patients a combination of trastuzumab and pertuzumab. Walshe et al teach that preclinical studies (citing Nahta et al) demonstrated that this combination resulted in synergistic inhibition of survival of HER2-overexpressing breast cancer cells, due to the non-overlapping mechanism of action of each antibody in HER2 blockade (p. 536, col. 1-2; Figure 1). Walshe et al teach administering a loading dose of pertuzumab at 840 mg and trastuzumab 8 mg/kg, followed by pertuzumab 420 mg and trastuzumab 6 mg/kg every three weeks (p. 537, col. 1-2; Figure 2).
Nahta et al demonstrated synergistic inhibition of the survival of HER2-overexpressing breast cancer cells with the combination of pertuzumab and trastuzumab compared to either antibody alone (abstract; see all Figures; p. 2344, col. 1-2). Nahta et al suggest that pertuzumab (2C4) in combination with other conventional therapies such as chemotherapy may provide sensitization, as demonstrated with other HER2-targeteding approaches. Nahta et al teach other HER2-targeting antibodies have demonstrated in vivo synergy in treating HER2-overexpressing breast cancer xenografts, directly supporting their current findings with the combination of trastuzumab and pertuzumab. Nahta et al suggest combining trastuzumab with pertuzumab may more effectively inhibit breast cancer cell survival versus trastuzumab alone.
Attard et al teach clinical studies treating cancer patients, including a breast cancer patient, with a combination of docetaxel and pertuzumab by IV infusion every 3 weeks (pertuzumab loading dose of 840mg followed by weekly fixed dose of 420 mg), wherein patients were treated with a median of 5 cycles (range 1-15 cycles) (Table 1; p. 1339, col. 2, “Study design and treatment;” p. 1340, col. 2, “Safety”). Attard et al teach monitoring cardiac function through the study (p. 1340, col. 2 last paragraph). Attard et al teach the combination of pertuzumab with docetaxel is safe, the toxicity profile of the combination was similar to what would be expected with docetaxel alone, and stable disease at four cycles in more than half the patients treated was achieved. Attard et al mention Walshe et al, stating that it is known pertuzumab is being used to treat MBC in combination with trastuzumab (p. 1342, col. 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat HER2-overexpressing MBC patients who did not receive either prior chemotherapy or prior anti-HER2 therapy for their MBC. One would have been motivated to because all of the cited references specifically teach identifying HER2-overexpressing MBC as a requirement for patients to be effectively treated with trastuzumab, pertuzumab, and docetaxel, regardless of previous chemotherapy or HER2-targeted treatment, or lack thereof, for MBC. One of ordinary skill in the art would have a reasonable expectation of success treating HER2-overexpressing MBC patients that are previously untreated for MBC in the method of Adams et al, given all of the cited reference teach identifying HER2-overexpressing MBC for treatment with trastuzumab, pertuzumab, and docetaxel, and demonstrate clinical treatment of a variety of patients having HER2-overexpressing MBC previously untreated, previously treated with anti-HER2 therapy, or previously treated with chemotherapy.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer the agents concurrently or administer the agents sequentially as trastuzumab followed by pertuzumab and taxane. One would have been motivated to administer this regimen based on the known clinical efficacy and safety of these regimens demonstrated by Wardley et al, Burris et al, Harries and Smith, Walshe et al, and Attard et al. One of ordinary skill in the art would have a reasonable expectation of success to administer these drugs and in any regimen in the method of Adams et al to treat HER2+ metastatic breast cancer given the function of each drug is established and given the known clinical success of these drugs and various regimens in HER2-overexpressing MBC patients.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to increase progression-free survival or overall survival by administering a combination of trastuzumab, pertuzumab, and docetaxel compared to the absence of pertuzumab. One would have been motivated to because Adams et al specifically teach combined therapy with trastuzumab and pertuzumab is synergistic, and Nahta et al teach combined trastuzumab and pertuzumab synergistically inhibit the survival of HER2-overexpressing breast cancer cells compared to a single antibody, and suggest combining HER2 antibody therapy. One of ordinary skill in the art would have a reasonable expectation of success given the already known success of trastuzumab + docetaxel extending time to disease progression and overall survival in HER2-overexpressing MBC patients, and given established synergy between trastuzumab and pertuzumab for killing HER2-overexpressing breast cancer cells compared to either antibody alone.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,689,457. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent is claiming:
1. A method for the treatment of a human patient with HER2 positive metastatic breast cancer who did not receive either prior chemotherapy or prior anti-HER2 therapy for their metastatic breast cancer, comprising administering to the patient an effective amount of a combination of pertuzumab, trastuzumab, and docetaxel, wherein treatment with the combination increases overall survival without increase in cardiac-specific adverse events relative to administration of trastuzumab and docetaxel in the absence of pertuzumab, wherein the pertuzumab is administered by intravenous infusion, at a fixed loading dose of 840 mg, followed by administration of a fixed dose of 420 mg every three weeks, the trastuzumab is administered by intravenous infusion at a loading dose of 8 mg/kg, followed by administration of a dose of 6 mg/kg every three weeks, and the docetaxel is administered by intravenous administration every three weeks for at least six cycles, wherein the initial dose of docetaxel is 75 mg/m2 and is increased to 100 mg/m2 if the patient tolerates the initial dose.
2. The method of claim 1, wherein the patient has a pre-treatment left ventricular ejection fraction (LVEF) ≥50%.
3. The method of claim 1, wherein the cardiac-specific adverse events are asymptomatic left ventricular ejection fraction (LVEF) event or congestive heart failure.
4. The method of claim 3, wherein the cardiac-specific adverse events are asymptomatic LVEF event and congestive heart failure.
5. A method for the treatment of a human patient with HER2 positive metastatic breast cancer who did not receive either prior chemotherapy or prior anti-HER2 therapy for their metastatic breast cancer and who has a pre-treatment left ventricular ejection fraction (LVEF) ≥50%, comprising administering to the patient an effective amount of a combination of pertuzumab, trastuzumab, and docetaxel, wherein treatment with the combination increases overall survival without increase in asymptomatic LVEF event and congestive heart failure relative to administration of trastuzumab and docetaxel in the absence of pertuzumab, wherein the pertuzumab is administered by intravenous infusion, at a fixed loading dose of 840 mg, followed by administration of a fixed dose of 420 mg every three weeks, the trastuzumab is administered by intravenous infusion at a loading dose of 8 mg/kg, followed by administration of a dose of 6 mg/kg every three weeks, and the docetaxel is administered by intravenous administration every three weeks for at least six cycles, wherein the initial dose of docetaxel is 75 mg/m2 and is increased to 100 mg/m2 if the patient tolerates the initial dose.
	 

4.	Conclusion: No claim is allowed.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642